DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed October 5th, 2022 has been entered. Claims 1, 3, 6 and 8 are pending. Claims 1, 3, 6 and 8 have been amended and claims 2, 4-5, 7 and 9-10 have been canceled by the Applicant. Applicant’s amendments have overcome the drawings and claims objections and 112 rejections
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 12 of co-pending application No 16724499. Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending application claims include the claimed subject matter of the present claims. In particular, claims 10 and 12 of the co-pending application include “a switch-gear or control-gear system, in particular a low voltage switch-gear or control-gear system with unmanned operation and maintenance, wherein the switch-gear or control-gear system is provided for unmanned operation and maintenance with a robotic system or manipulator and the robotic system or manipulator is provided with a camera system and an image recognition system”; and “a method for operating a switch-gear or control-gear system, in particular a low voltage switch-gear or control-gear system with unmanned operation and maintenance, wherein the switch-gear or control-gear system is provided for unmanned operation and maintenance with a robotic system or manipulator which is steered at least partly by a software system and the robotic system or manipulator is provided with a camera system and an image recognition system, which is corresponding for technical diagnosis” are equivalent and the same scope as “a switch-gear or control-gear system, for unmanned operation and maintenance, where the switch-gear or control-gear system is configured for unmanned operation and maintenance with a robotic system wherein the robotic system comprises a camera system”; and “a method for operating a switch-gear or control-gear system, configured for unmanned operation and maintenance, wherein the switch-gear or control- gear system is configured for unmanned operation and maintenance with a robotic system  which is steered at least partly by a software system, the robotic system comprises a camera system”, of claims 1 and 6 of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha et al, US 9463574 [Purkayastha] in view of Liu et al, CN 104660948 [Liu].
Regarding claim 1, Purkayastha disclose (figs.1-16) a switch-gear or control- gear system (10), comprising:
a switchgear (10a) with a mounting frame and a plurality of withdrawable modules (20); and
a robotic system (100) comprising a camera system (162), the robotic system (100) being configured for unmanned operation and maintenance [col.5, lines 64-65] of the switchgear (10a).
Purkayastha discloses the camera system (162) configured with a video mode [col.11, lines 32-33], but silent on taking functional surveillance using slow motion video sequences. 
Liu discloses a device for video recording, satisfying slow motion analysis [abs].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camera system of Purkayastha with the teaching of the video system of Liu, thereby providing a system that can slow the operation of the switchgear, thus enabling a better analysis of the internal operation of the switchgear.
Regarding claim 3, Purkayastha further discloses where the camera system (162) is configured to correspond with an image recognition system (400) and to evaluate actual images [col.11, lines 35-40] with adaptive image data, in order to be able to locate and to analyze physical reasons for faults or deterioration of components that might lead to faults [col.11, lines 42-47].
Regarding method claims 6 and 8, the recited method would necessarily be performed in the usage of the switch-gear or control-gear discussed above. Claims 6 and 8 correspond to claims 1 and 3 and are rejected under the same reasoning; see above rejections.
Response to Arguments
Applicant's amendments and arguments filed October 5th, 2022 were fully considered. All relevant arguments have been fully addressed in the new rejections, above.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833